r~

                                                                                                 "^
            'I'itJI -I1'Jill|''l|-|l|111.M„||.„,1,,, I,,..1,1,],,|,111, ,,,        se-oc-^.
                                                                                        £er€zff 'frtfiP=* e
                                                                                                 y


                                                                              9C0CZ >10'ON3U13
          . Wv
            ' i —   —,   *.   ..

                                            --NOIlrtlllSM IVNOIlOaddoO "1^303^
                                                          dl/\IV3 31l"n3lVS 0N3d 13 103
                                                                       snitioo hivsh Nvma

                                                                                l-0-Z8Z'l.8-yM:3d


     i-ozsi aaoodiziAioyjaaiiviM                            3-0
                                                                                                                  IU8i svxax'Nixsav
     9OF 00 $                      ^ 20                     —j w              3sn aivAfijd                    noixvxs ioxmvo 'soezi xoa od
       S3/W.OO A3Nild annsosmn yS..,, . >
                                                           £* .               aOdAr!VN3d
     «B^^S'i«^g'-l

                         VSOdS3^V                                  SS3NIS08 IVIOldJO